Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-9 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches an LED display device.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “An LED display device comprising:
a display device including at least one display module including a plurality of LED elements;
a first, driving circuit driving the plurality of LED elements provided in the display device based on a video signal received from a video signal processing part;
a first temperature detecting device detecting a temperature of the display device; 
a first aging display device including at least one measurement LED element equivalent to the LED element;
a second aging display device including at least one measurement LED element equivalent to the LED element;
a second driving circuit driving the measurement LED elements provided in the first aging display device and the second aging display device;
a luminance measuring device measuring a luminance of the measurement LED elements provided in the first aging display device and the second aging display device;
a second temperature detecting device detecting respective temperatures of the first aging display device and the second aging display device;
a storage device storing an accumulated lighting time with respect to each of the plurality of LED elements provided in the display device as well as storing a relationship between an accumulated lighting time of the measurement LED elements provided in the first aging display device and the second aging display device and a luminance decreasing rate of the measurement LED element based on a measurement result of the luminance measuring device; and
a processing circuit calculating a luminance correction coefficient with reference to the storage device with respect to each of the plurality of LED elements provided in the display device as well as controlling the first driving circuit so as to correct a luminance of each of the plurality of LED elements based on the luminance correction coefficient,
wherein the processing circuit corrects the luminance correction coefficient of each of the plurality of LED elements provided in the display device based on a temperature detected by the first temperature detecting device and a temperature detected by the second temperature detecting device.”.
Referring to claims 2-8 are allowable based upon dependent on independent claim 1.
Referring to claim 9, the claim is allowed for the same reason as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624